FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 11, 12, 14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanno (2017/0024276).
Regarding claim 1:
Kanno teaches:
An apparatus, comprising: 
a communication interface [fig 1 – interface with host]; 
memory cells [par 5 – SSDs have cells]; and 
[fig 1 – controller], 
wherein in response to a command received in the communication interface [par 41, 42, 45, 57 – memory system with NAND-flash, host, controller, host interface on the controller receives commands from host], 
the controller is configured to extract an identification of a portion of the memory cells and at least one error recovery parameter of the portion [par 143-159, 186-199, 220-223 – the controller extracts namespace identifications and tier parameters for the namespace from the commands. The tier parameter dictates the error recovery strength of the namespace]
and configured to store the at least one error recovery parameter in association with the identification of the portion [par 49 – mapping information for the namespaces is stored]; and 
wherein the controller is further configured to tolerate errors at a level in accordance with the at least one error recovery parameter stored in association with the identification of the portion, during error recovery operations in accessing data stored in the portion of the memory cells [par 160-223 – these paragraphs detail various access operations performed in accordance with parameters that were configured during namespace creation. The application disclosure mentions tolerance of errors in two paragraphs – 14 and 49. Neither paragraph discloses any special configuration of a controller regarding error tolerance. The paragraphs simply state that different data can tolerate different error levels. The way this is handled is that the data is placed into particular namespaces with different levels of error recovery. Thus, the BRI of the claim limitation is that when data is accessed, the controller accessing the data performs error recovery in accordance with the error recovery level set for the accessed portion. Kanno therefore teaches a controller configured to tolerate errors at a level in accordance with at least one error recovery parameter in at least as much detail as the application disclosure by teaching performance of error recovery dictated by the level of recovery set for the accessed region].

Regarding claim 2:
Kanno teaches:
The apparatus of claim 1, wherein the portion is a namespace allocated from a storage capacity of the memory cells [par 143-159, 186-199, 220-223].  
Regarding claim 5:
Kanno teaches:
The apparatus of claim 2, wherein the controller is configured to generate a namespace map for the namespace based at least in part on the at least one error recovery parameter [par 143-159]. 

Regarding claim 6:
Kanno teaches:
The method of claim 5, wherein the namespace map defines mapping from a first logical block address space defined in the namespace to a portion of a second logical block address space defined an imaginary namespace allocated on an entire capacity of the non-volatile media [par 143-159].

Regarding claims 11, 12, and 14:
The claims are rejected as the methods of using the apparatuses of claims 1, 2, 5, and 6.
Kanno further teaches the memory cells being non-volatile [par 4].

Regarding claims 17 and 19:
The claims are rejected as the non-transitory computer-readable medium that causes the methods of using the apparatuses of claims 1, 2, 5, and 6 to be performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 7-10, 13, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Samuels et al. (2016/0062663).
Regarding claims 3, 13, and 18:
The teachings of Kanno are outlined above.
Kanno does not explicitly teach wherein the data is written into the namespace prior to the command being received in the communication interface. Kanno does, however, teach creating a namespace prior to using the memory and thus writing data into it.
Samuels teaches altering encoding of a portion of memory after data has been written and accessing the data using the new encoding thereafter [par 40, 42, 55, 272, 284, 293, 294 – the encoding format of a memory portion is changed after the data has been written and in response actions are performed the re-write the data using the new format prior to accessing the data].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the encoding alteration of Samuels with the storage techniques of Kanno.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Samuels discloses that dynamically altering the [par 40].

Regarding claim 4:
The combination teaches:
The apparatus of claim 3, wherein the memory cells are non-volatile [Kanno par 4].

Regarding claims 7, 15 and 20:
The teachings of Kanno are outlined above.
Kanno does not explicitly teach wherein the at least one error recovery parameter comprises a RAID (Redundant Array of Independent Disks) setting, a Single Level Cell (SLC) mode setting, a limit on read retry, or any combination thereof. Kanno does, however, teach different error recovery mechanisms for different namespaces of the memory.
Samuels teaches an error recovery parameter of a portion of memory being a Single Level Cell (SLC) mode setting [par 40, 55, 272, 284].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the namespace creation of Kanno with the encoding settings of Samuels.
One of ordinary skill in the art would have been motivated to make the combination because Kanno discloses providing a parameter that describes a performance tier of a namespace when the namespace is created, and Samuels discloses that dynamically altering the encoding of portions of memory allows for dealing with the deterioration of flash memory and extending the memory lifetime [par 40].

Regarding claim 8:
The combination teaches:
The apparatus of claim 7, wherein the controller is configured to create the namespace in response to the command having the at least one error recovery parameter [Kanno par 143-159 – the namespace is created and configured according to the command parameters]. 

Regarding claim 9:
The combination teaches:
The apparatus of claim 7, wherein the controller is configured to create the namespace prior to the command being received in the communication interface [Kanno par 143-159 – Kanno teaches creating a namespace prior to using a memory; Samuels par 40, 55, 272, 284 – teaches altering a memory encoding/redundancy setting after the memory has been in use].

Regarding claim 10:
The combination teaches:
The apparatus of claims 9, wherein the command is received in the communication interface after the namespace is active in service [Samuels par 40, 55, 272, 284].

Regarding claim 16:
The claim is rejected as the method of using the apparatus of claims 9 and 10.

s 7, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Schott (2004/0153606).
Regarding claims 7, 15 and 20:
The teachings of Kanno are outlined above.
Kanno does not explicitly teach wherein the at least one error recovery parameter comprises a RAID (Redundant Array of Independent Disks) setting, a Single Level Cell (SLC) mode setting, a limit on read retry, or any combination thereof. Kanno does, however, teach different error recovery mechanisms for different namespaces of the memory.
Schott teaches non-volatile media mapped into namespaces with different RAID (Redundant Array of Independent Disks) levels [par 7, 8, 12, 25 – logical namespaces allocated/created within different RAID levels].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the namespace creation of Kanno with the RAID levels of different namespaces of Schott.
One of ordinary skill in the art would have been motivated to make the combination because Kanno discloses providing a parameter that describes a performance tier of a namespace when the namespace is created, and Schott discloses that assigning RAID levels allows for different storage classes to be provided within a single storage device to leverage different characteristics across logical space of a device [par 5, 6].
Regarding claim 8:
The combination teaches:
[Kanno par 143-159 – the namespace is created and configured according to the command parameters]. 

Claims 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno-Schott as applied to claims 7 and 15 above, and further in view of Singhai et al. (2020/0218603).
Regarding claim 9:
The teachings of Kanno-Schott are outlined above.
Kanno-Schott does not explicitly teach the controller configured to create the namespace prior to the command being received in the communication interface. Kanno-Schott does, however, teach creating a namespace prior to using memory [Kanno par 143-159].
Singhai teaches sending the command after the namespace is created [Singhai par 35 – changing parameter settings according to metrics requiring differing tiers].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the receipt of a command including error recovery parameters of Singhai with the creation of a namespace of Kanno-Schott.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Singhai discloses that changing settings for a particular zone of storage allows for handling of unusual amounts of traffic destined to a particular zone [par 35].

Regarding claim 10:

The apparatus of claim 9, wherein the command is received in the communication interface after the namespace is active in service [Singhai par 35 – the low endurance zones can be promoted to high endurance as needed after the namespaces have already been defined and activated by changing parameter settings].

Regarding claim 16:
The claim is rejected as the method of using the apparatus of claims 9 and 10.

Claims 7, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Kankani et al. (2020/0218460).
Regarding claims 7, 15 and 20:
The teachings of Kanno are outlined above.
Kanno does not explicitly teach wherein the at least one error recovery parameter comprises a RAID (Redundant Array of Independent Disks) setting, a Single Level Cell (SLC) mode setting, a limit on read retry, or any combination thereof. Kanno does, however, teach recovery levels [par 220-223 – tier attributes dictate reliability and thus the level of recovery for each namespace].
Kankani teaches an error recovery manager is configured to limit retry of an input/output operation according to a recovery level [Table 1 (between par 42-43) – read retries and maximum read recoveries are settable parameters for error recovery levels].

One of ordinary skill in the art would have been motivated to make the combination because Kankani discloses that settable error recovery allows for controllable latency that can be set within tolerable thresholds and balanced with reliability [Table 1, par 43].

Regarding claim 8:
The combination teaches:
The apparatus of claim 7, wherein the controller is configured to create the namespace in response to the command having the at least one error recovery parameter [Kanno par 143-159 – the namespace is created and configured according to the command parameters]. 

Claims 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno-Kankani as applied to claims 7 and 15 above, and further in view of Singhai et al. (2020/0218603).
Regarding claim 9:
The teachings of Kanno-Kankani are outlined above.
Kanno-Kankani does not explicitly teach the controller configured to create the namespace prior to the command being received in the communication interface. Kanno-Kankani does, however, teach creating a namespace prior to using memory [Kanno par 143-159].
[Singhai par 35 – changing parameter settings according to metrics requiring differing tiers].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the receipt of a command including error recovery parameters of Singhai with the creation of a namespace of Kanno-Kankani.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Singhai discloses that changing settings for a particular zone of storage allows for handling of unusual amounts of traffic destined to a particular zone [par 35].

Regarding claim 10:
The combination teaches:
The apparatus of claim 9, wherein the command is received in the communication interface after the namespace is active in service [Singhai par 35 – the low endurance zones can be promoted to high endurance as needed after the namespaces have already been defined and activated by changing parameter settings].

Regarding claim 16:
The claim is rejected as the method of using the apparatus of claims 9 and 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7, 11-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 5, 7-9, 13, 15, 16, 18 and 19 of U.S. Patent No. 11061787. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘787 claims contain all teachings of the instant claims and thus anticipate the instant claims.
A mapping of the limitations of instant claim 1 and the ‘787 patent is exemplary:
Claim 1 limitation:
‘787 claim 2 teaching:
Explanation (as needed)
a communication interface
receiving, in a controller of a memory sub-system, a command from a host system 
For a command to be a received a communication interface is necessarily present
memory cells
the non-volatile media comprise NAND-flash memory 
NAND flash contains memory cells
and a controller
a controller


extracting, by the controller, an identification of a namespace and at least one error recovery parameter of the namespace

and configured to store the at least one error recovery parameter in association with the identification of the portion
storing the at least one error recovery parameter in association with the namespace

and wherein the controller is further configured to tolerate errors at a level in accordance with the at least one error recovery parameter stored in association with the identification of the portion, during error recovery operations in accessing data 

The specification disclosure of error tolerance (see paragraphs 14 and 49) simply states that different data types can tolerate different levels of errors. The data is therefore mapped in a namespace with an 



Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11061787 in view of Kanno. 
The teachings of claim 7 of the ‘787 patent contain all teachings of instant claim 8 except wherein the controller is configured to create the namespace in response to the command having the at least one error recovery parameter
Kanno teaches wherein the controller is configured to create the namespace in response to the command having the at least one error recovery parameter [par 143-159 – the namespace is created and configured according to the command parameters]. 
It would have been obvious to one of ordinary skill in the art prior the effective filing date to combine the teachings of ‘787 claim 7 with Kanno because claim 7 teaches configuring the namespace in response to a command and the namespace must be created in order to configure it.

Claims 9, 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11061787 in view of Kanno and Singhai. 
Claim 7 contains all teachings of the instant claims except for the recitations of claims 9, 10 and 16. See the teachings of ‘787-Kanno above.
Singhai teaches the controller configured to create the namespace prior to the command being received in the communication interface, wherein the command is received in the communication interface after the namespace is active in service [par 35].
[par 35].

Response to Arguments
Applicant's arguments filed 1/25/22 have been fully considered but they are not persuasive.
Applicant argues, on pages 7-8 that “Kanno does not disclose a technique to select a namespace to allow a level of errors to be tolerated. In contrast, Kanno discloses that different codes/coding can be used for different namespaces.” 
Applicant further argues:
“According to Kanno, different codes (coding) of memory cell states can be used to represent a same user data item. For example, coding using a memory cell state of a C-level may be replaced with coding using memory cell states of two B-levels to represent the same user data. Thus, Kanno suggests that a namespace may be configured to use one code (coding) (e.g., using C- level), and another namespace may be configured to use another code (coding) (e.g., using two B-levels), where both codes (coding) can be used to represent the same user data. 
Since Kanno does not disclose "tolerate errors at a level in accordance with the at least one error recovery parameter stored in association with the identification of the portion, during error recovery operations in accessing data stored in the portion of the memory cells". Thus, Kanno cannot anticipate claim 1 and its dependent claims.”
The examiner respectfully disagrees. The disclosure paragraph cited by applicant, paragraph 14, and related paragraph 49 disclose that different data types can tolerate different levels of errors. Different namespaces in the disclosed memory cells have different error recovery levels set and, when accessing those namespaces, the controller will perform error recovery according to the levels set by the error recovery parameters stored for those namespaces. There is no disclosed tolerance configuration step related to the controller. Rather, the way tolerance is achieved is for the controller to perform the error recovery processes signified by the stored error recovery parameters when accessing data stored in a particular namespace. Thus, the controller can be said to tolerate errors at a level in accordance with the parameter because the controller is governed by the error recovery parameter when accessing data in a particular namespace.
The BRI of the amended claim requires a controller that receives a command in a communication interface, extracts an identification of a memory portion and a related error recovery parameter, and stores that parameter in associated with the portion. When the controller access the data stored in the portion, the controller will use the stored error recovery parameter related to that portion to recovery errors in accessed data.
Kanno discloses receiving commands from a host with namespace identification and tier parameters that dictate error recovery strength of the identified namespace. The namespace mapping stores namespace information. Different data designations (hot, warm, tepid, cool, cold) are stored to different namespaces based on the error recovery that the namespace 

Applicant argues, on pages 8-9, that the “claims of the Prior Patent do not recite” the feature of the claims as amended. “Thus, the pending claims are seen patentable over the claims of the Prior Patent.”
The examiner respectfully disagrees. The analysis is the same as above. The amended limitation to “tolerate errors at a level in accordance with the at least one error recovery parameter…during error recovery operations in accessing data” is reasonably interpreted, in light of the application disclosure, to simply mean that the controller will perform the error recovery operations that are dictated by the stored error recovery parameters when accessing data stored in portions associated with the stored parameters. Thus, while the terms used are not identical, the claimed invention is not patentably distinct.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luo, et al. (NPL) discloses the use of memory with differing levels of reliability in storing data by recognizing that different applications have differing levels of error tolerance and allocating the memory accordingly.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113